455 F.2d 524
James Wains JONES, Plaintiff-Appellant,v.STATE OF TEXAS, Defendant-Appellee.
No. 71-2253.
United States Court of Appeals,Fifth Circuit.
March 1, 1972.

Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2a


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966
2a It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Circuit, 1969, 412 F.2d 981.